Pee Curiam,
The only question presented by tins record is whether the court below erred in “ denying plaintiff’s motion to take off the judgment of compulsory nonsuit.”
Our examination of the testimony has led us to the conclusion that the sudden and much to be lamented death of plaintiff’s son was accidental, and — so far as the evidence tends to show — not the result of any negligence on the part of the defendant company. The right to recover depended, not upon the dangerous character of the machinery or appliances used by the company in the prosecution of its business, but whether, in the construction or operation of the same, it was guilty of any negligence which was the proximate cause of the young man’s death. We find nothing in the testimony that would have justified the court in submitting any such question as that to the jury, and hence there was no error in refusing to take off the nonsuit.
Judgment affirmed.